Citation Nr: 1101123	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left hand (index, middle, ring, and 
small fingers) disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to October 
2003.  His awards and decorations include the Combat Action 
Ribbon.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2010 on appeal of an October 2004 rating decision 
of the New York, New York regional office (RO) of the Department 
of Veterans Affairs (VA).   The Board remanded the claim for 
additional development.


FINDINGS OF FACT

1.  The Veteran's left hand disability is characterized by 
moderate disability: consistent complaints on record from the 
first examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted; entrance and 
(if present) exit scars which are linear or relatively small and 
so situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of definite 
weakness or failure in comparative tests.  

2.  The record does not reflect that the Veteran has experienced 
hospitalization or that his disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a 
left hand disability have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5308 (2010).

2.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir. ") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

August and December 2004 pre-adjudication letters explained the 
evidence necessary to substantiate a claim for service 
connection.  Although the Veteran was subsequently notified in a 
July 2010 letter of the requirements to establish entitlement to 
an increased rating, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of this 
information for newly raised or "downstream" issues, such as 
claims for increased compensation following the initial grant of 
service connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  The July 2010 letter also explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-491 (2006).  

Although letters sent after the initial adjudication generally 
represent a timing error (see Pelegrini v. Principi, 18 Vet. App. 
112 (2004)), timing errors can be effectively "cured" by 
providing the necessary additional notice and readjudicating the 
claim in a statement of the case (SOC). Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The RO readjudicated 
the claim in an October 2010 supplemental statement of the case.  
The Veteran has not been advised in compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), but the Court held in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice 
in a claim for increased rating need not be "veteran specific" 
or include reference to impact on daily life or rating criteria.  
Although Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010), 
clarified that a claimant should be informed of the need to 
submit evidence demonstrating the effect that worsening of a 
disability has on employment, the Board observes that such notice 
was included in the July 2010 letter.  As such, the Board finds 
that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary 
to substantiate their claims.  The claims file contains VA 
medical records as well as reports of VA examinations conducted 
in January 2004, August 2004, and July 2010.  With respect to the 
VA examinations, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect 
review of the claims file, interview and examination of the 
Veteran, and evaluation of the left hand disability.  As such, 
the Board finds that the examination findings are sufficient for 
proper application of the relevant rating criteria and adequate 
for the purpose of adjudication.

As stated above, this claim was remanded in May 2010.  The Board 
directed that the RO/AMC provide the Veteran with notice in 
accordance with Dingess/Hartman, 19 Vet. App. at 490-491, gather 
recent VA treatment records, make another effort to collect any 
outstanding private medical records, and provide an examination 
to determine the current severity of the disability.  The claims 
file reflects that additional VA treatment records have been 
associated with the record.  The Veteran was asked in a July 2010 
letter to complete authorization forms allowing VA to collect any 
outstanding private medical records, but he did not respond to 
this request.  The July 2010 letter also, as noted above, advised 
the Veteran in accordance with Dingess/Hartman, 19 Vet. App. at 
490-491.  A VA examination was conducted in July 2010.  As such, 
the Board finds that the development directed in the prior 
remands has been substantially completed.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (noting that substantial compliance, 
not absolute compliance, is required).  

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the particular claims on appeal.  He has been given ample 
opportunity to present evidence and argument in support of his 
claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant 
evidence necessary for an equitable disposition of the Veteran's 
appeal of this issue has been obtained and the case is ready for 
appellate review.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2010).

Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole- recorded history.  
38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability 
present also includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the functional 
abilities.  

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, the claimant has 
appealed the initial rating given at the time service connection 
was established, in assigning the initial rating, the Board must 
consider the propriety of assigning one or more levels of rating 
-"staged" ratings- from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal. The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased in 
severity since the last evaluation.).

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The criteria for evaluating disabilities involving the fingers 
were revised in August 2002.  The criteria in effect since August 
26, 2002 provide for limitation of motion of a finger or multiple 
fingers. 38 C.F.R. § 4.71a, Codes 5228, 5229 (2010).  When two or 
more digits of the same hand are affected by any combination of 
amputation, ankylosis, or limitation of motion that is not 
otherwise specified in the Rating Schedule, the evaluation level 
assigned will be that which best represents the overall 
disability (i.e., limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.  38 C.F.R. 
§ 4.71a, Note (2) between Code 5215 and Code 5216 (2010).  
"Ankylosis" means immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).

As to limitation of motion of an index or long finger, a 
noncompensable evaluation is warranted when there is a gap of 
less than one inch (2.5 centimeters) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by no 
more than 30 degrees.  38 C.F.R. § 4.71a, Code 5229 (2010).  An 
evaluation of 10 percent requires limitation of motion of the 
index finger with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of the 
palm of the hand, with the finger flexed to the extent possible 
or with extension of the index finger limited by more than 30 
degrees.  Id.  Code 5230 provides for a noncompensable evaluation 
for any limitation of motion of the ring (third) finger.  A 
compensable evaluation is not available.  38 C.F.R. § 4.71a.

An open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. § 
4.56(a) (2010).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
muscles damaged.  38 C.F.R. § 4.56(b) (2010).  For VA rating 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2010).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. § 
4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 
(1993), has held that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor is 
per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight disability of muscles is described as a simple wound of 
muscle without debridement or infection.  The service department 
records would demonstrate a superficial wound with brief 
treatment and return to duty.  Healing would be shown as having 
been with good functional results.  No cardinal signs or symptoms 
of muscle disability would be shown and the scar would be minimal 
with no evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function or metallic fragments 
retained in muscle tissue.  Id.

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization. Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and cicatrization.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered. 
Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a missile.  
Palpation shows moderate or extensive loss of deep fascia or of 
muscle substance or soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  Tests 
of strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe impairment 
of function.  Id.

38 C.F.R. § 4.73, Code 5308, provides the rating criteria for 
evaluation of injuries of Muscle Group VIII.  Muscle Group VIII 
comprises the muscles arising mainly from the external condyle of 
the humerus.  The functions of these muscles include extension of 
the wrist, fingers, and thumb, and abduction of the thumb.  Under 
this diagnostic code, a noncompensable evaluation is warranted if 
impairment of this muscle group is slight; a 10 percent rating is 
warranted if impairment of this muscle group is moderate; a 20 
percent rating is warranted if impairment of this muscle group is 
moderately severe; and a 30 percent rating is warranted if it is 
severe.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions of 
section 4.14.  However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. Brown, 
6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss due 
to pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination, and of impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial disability rating in excess of 10 percent for the 
Veteran's left hand disability.

Service records reveal that the Veteran was injured during 
service when he fell and landed on glass.  His left hand extensor 
tendons of the index, middle, ring, and small fingers were 
lacerated at the proximal interphalangeal (PIP) joint.  
Subsequently he was placed on limited duty.  An August 2003 
examination reflects that the following sequellae were noted: 
arthritic pain, decreased grip strength, mildly decreased range 
of motion, mild swelling, and surgical scars.  At the time of his 
October 2003 discharge examination, he was noted to have good 
strength, motor function within normal limits, good (minimally 
decreased) range of motion, and some mild swelling.

A December 2003 VA treatment note reflects that well-healed scars 
were observed on the proximal PIP joints of the first, second, 
third, and fourth digits of the left hand.  The PIP joints were 
noted to be increased in size compared to the right side and the 
Veteran was noted to be able to achieve full flexion, but not 
full extension, of the digits; grip strength was noted as equal 
bilaterally.

During a January 2004 VA appointment, he reported being right-
hand dominant and complained of weakness and loss of strength in 
his left hand.

The Veteran was afforded a general VA examination in January 
2004.  The examination report reflects review of his service 
treatment history and notes his current complaints of decreased 
strength in the left hand with weakness.  The report indicates 
that the Veteran stated that he was right-hand dominant, but used 
his left hand when eating or playing sports.  He also stated that 
he had been unemployed since discharge, but would be starting 
work as a heavy equipment operator "with the Local 138" and was 
scheduled to start school in February 2004.  The examiner noted a 
well-healed 1.0 centimeter scar over the PIP joints of the first, 
second, third, and fourth digits of the left hand.  The examiner 
also noted those joints to be increased in size as compared to 
the right hand joints.  Upon examination, the Veteran was able to 
achieve full flexion of all digits with equal bilateral grip, but 
he had difficulty achieving full extension of the left hand 
digits.

During a January 2004 physical medicine and rehabilitation VA 
examination, the Veteran's left hand disability was further 
examined.  The Veteran reported that his left hand weakened with 
repeated activity and that he experienced flare-ups of joint pain 
with a frequency of two times a week to every other day; flare 
ups were reported to last about a half day.  The report states 
that the Veteran reported being left-handed, but preferring to 
use his right hand for most activities.  Upon examination, active 
flexion of the PIP joints of the index, middle, ring, and small 
fingers was 90 degrees, 100 degrees, 90 degrees, and 110 degrees, 
respectively.  Left hand grip strength was 53 pounds, 45 pounds, 
and 45 pounds as compared to right hand grip strength of 111 
pounds, 95 pounds, and 105 pounds.  The Veteran was able to push 
and pull with his left hand using 5/5 strength, but reported 
pain.  There was normal sensation of the fingers, but mild 
swelling along the PIP joints as well as pale 1.5 to 2.0 
centimeter pale scars.  The examiner noted increased pain and 
fatigue with repetitive movement, but no decrease was noted in 
range of motion.

A February 2004 rating decision granted entitlement to service 
connection for the left hand disability and assigned a 10 percent 
disability rating, effective October 23, 2003.  In July 2004, the 
Veteran wrote to VA stating that he was disapproved for 
employment with the New York City Fire Department due to an 
inability to control the movement of his left hand.  

He was afforded another VA examination in August 2004 and the 
examiner noted that the Veteran's main complaint was pain in the 
left hand.  The examination report reflects that he reported 
being left-handed.  Flexion of the PIP joints of the index, long, 
ring, and little fingers was measured at 90 degrees, 100 degrees, 
90 degrees, and 110 degrees, respectively.  The Veteran was noted 
to be able to fully flex his fingers to the mid-palmar crease 
without any pain.  His right hand grip was 100 pounds and his 
left hand grip was 60 pounds.  Upon repeated motion, he was noted 
to experience pain and fatigue.  Strength of pulling and twisting 
was noted as 4/5 on the left and 5/5 on the right.  Well-healed 1 
to 2 centimeter scars were observed on the proximal aspect of the 
PIP joints and were noted to be not tender, red, or swollen.  X-
rays showed no significant arthritic changes, osteopenia, 
erosion, or chondrocalcinosis.  The examiner opined that the 
disability did interfere with the Veteran's work as a tile- and 
floor-layer due to the pain and fatigue with repeated motion.

In April 2005, the Veteran submitted a statement to VA stating 
that his left hand pain was continuous.  Although he did not 
report that his hand disability interfered with his work, he 
reported that posttraumatic stress disorder caused him 
nightmares, which decreased the quality and extent of his sleep 
and made him "slow" at work.  The Veteran submitted a June 2005 
statement reporting that his pain was increasing and contending 
that the last, August 2004, VA examination was deficient for the 
following reasons: he is not, in contrast to the examiner's 
report, able to fully flex his left-hand fingers; he does, in 
contrast to the examiner's report, experience stiffness on a 
daily basis; and his left hand finger scars are, in contrast to 
the examination report, extremely tender, red, and swell on a 
daily basis.  The Veteran also stated that he experiences 
interference with employment and has been advised of "future 
problems of arthritis and tendonitis."

An October 2005 treatment note reflects that the Veteran's left 
hand pain was evaluated.  He had reported to the emergency room 
earlier that month for treatment of left hand pain and was given 
Percocet, which he stated did not help.  The Veteran requested, 
and received, Vicodin for his hand pain; he was advised to rest 
his hand.  A November 2005 treatment note also reflects that the 
Veteran was seen for evaluation of left hand pain and requested 
Vicodin.  Upon examination, his left hand was noted to have no 
gross abnormality, well-healed scars on the dorsum of the index, 
middle, and little fingers at the PIP joint, intact power and 
sensation, and no swelling or temperature change.  He was given 
naproxen and prescribed Percocet.

In October 2006, the Veteran reported to the emergency room for 
treatment of pain in his left third hand digit.  The note 
indicates that the Veteran had injured that finger while on the 
job.  Specifically, he caught the tip of that digit in a conveyer 
belt at work and the nail "was almost off."  He was assessed 
with finger pain due to nail avulsion of the left third digit.

The Veteran was afforded another VA examination in July 2010.  
The examination report reflects review of the claims file as well 
as interview with, and examination of, the Veteran.  The 
examination report reflects that the Veteran reported working in 
construction and for the postal service from 2003 to 2006 and 
subsequently working as a building engineer and doing some 
construction services on the side.  The Veteran noted that his 
left hand pain is increased in cold months and generally 
experiences a sharp pain, lasting a few seconds, once every two 
(2) to three (3) days as well as constant stiffness; he also 
noted flare-ups (increased pain and swelling) in his left hand 
every 2 to 3 days for about one (1) to 2 hours.  He reported 
difficulty at work and with housework due to decreased left hand 
grip strength.  The Veteran stated that he was left-hand 
dominant.  Upon examination, flexion of the index, long, ring, 
and little fingers was measured at 90 degrees, 100 degrees, 90 
degrees, and 110 degrees, respectively.  

The 2010 examiner observed that the Veteran could fully flex his 
fingers to his mid-palmar crease without any difficulty.  Left 
grip strength was 90 kilograms and right grip strength was 130 
kilograms.  There was no pain on repetitive active range of 
motion.  Pulling and twisting strength was 4/5 on the left side 
and 5/5 on the right side.  Scars were noted on the dorsal 
surface of the PIP joints: 2 centimeters on the index finger, 3.5 
centimeters on the pinkie finger; 0.5 centimeters on the ring 
finger; and 0.5 centimeters on the pinkie finger.  Increased 
tenderness was noted over the ring and pinkie finger PIP joints, 
but no swelling, warmth, or redness was noted on the left hand.  
X-rays showed no significant arthritic changes and no osteopenia, 
erosion, chondrocalcinosis, soft tissue calcification, or foreign 
body.  The examiner diagnosed chronic pain due to the in-service 
left hand injury and opined that the Veteran experiences a 
moderate degree of left-hand disability.

The Board notes that the Veteran has never been observed to have 
ankylosis of any of the affected left hand digits.  In order to 
qualify for a 10 percent evaluation under Code 5308, there must 
be moderate disability of the muscles.  A moderate disability of 
the requires consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  In the present case, the record shows such 
complaints on record from the first examination forward of one or 
more of the cardinal symptoms of muscle wounds.  Further, the 
2010 VA examiner opined that the Veteran experiences a moderate 
degree of disability.  

In order to qualify for an increased, 20 percent, disability 
rating, evidence of a moderately-severe disability must be 
present.  As noted, a moderately severe disability of the muscles 
is characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or a 
large missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  Service department records or other sufficient 
evidence showing hospitalization for a prolonged period in 
service for treatment of a wound of severe grade should be 
considered.  Records in the file of consistent complaints of 
cardinal symptoms of muscle wounds should also be noted.   
Evidence of unemployability due to an inability to keep up with 
work requirements may be considered.  Objective findings should 
include relatively large entrance and (if present) exit scars so 
situated as to indicate the track of a missile through important 
muscle groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound side 
may be considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or moderately 
severe loss.  Id.  

Here, there is no evidence of a through and through or deep 
penetrating wound, service records do not show hospitalization 
for a prolonged period, there is no evidence of unemployability 
(although the Board notes that the Veteran has complained of 
decreased performance at work), there are no large scars 
indicating track of an object through muscle groups, and no 
physician or examiner has noted any loss of fascia or muscle 
substance.  Although tests reveal decreased strength and 
endurance on the left side, no physician or examiner has equated 
those decreases with marked or moderately severe loss.  Further, 
the weakness noted is a characteristic of the currently assigned 
10 percent rating.  As such, the Board finds that his disability 
is properly rated as moderate, 10 percent disabling.  38 C.F.R. 
§§ 4.56, 4.73, Code 5308.  

Although the Veteran has provided conflicting statements to VA 
examiners and physicians as to whether he is right- or left-
handed, the Board notes that, at the slight, moderate, and 
moderately-severe levels under Code 5308, the same disability 
ratings are assigned for dominant and non-dominant hand.  As 
such, a finding of dominance is irrelevant to the rating of the 
Veteran's disability.

The Board also has considered whether evaluation of the Veteran's 
disability under any other Diagnostic Code would avail him of a 
higher rating.  As he has never been diagnosed with ankylosis, 
favorable or unfavorable, of any digit, Codes 5216 through 5227 
are not applicable.  As noted above, Codes 5229 and 5230 apply to 
limitation of motion of individual digits: the index or long 
finger, and ring or little finger, respectively.  However, as the 
highest rating assignable under Code 5230 is a non-compensable 
rating and the highest rating assignable under Code 5229 is 10 
percent, application of these Codes would not avail the Veteran 
of any higher disability rating.  

In light of the holding in Fenderson, supra, the Board has 
considered whether the Veteran is entitled to "staged" ratings 
for his service-connected left hand disability. However, as the 
record does not contain any evidence supporting an increased 
disability rating, there is no basis for assigning a staged 
rating.  Consequently, for the reasons stated above, the Board 
finds that the preponderance of the evidence is against a finding 
that the impairment in the Veteran's left hand warrants a 
disability rating in excess of 10 percent.  The claim of 
entitlement to an initial evaluation in excess of 10 percent for 
the left hand disability is therefore denied.  38 C.F.R. § 4.7.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  However, the record 
reflects that the Veteran has not required frequent 
hospitalization for the disability, and that the manifestations 
of the disability are not in excess of those contemplated by the 
assigned rating.  Further, although the Veteran experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is not in 
order.

The Board is aware that a total disability rating based on 
individual unemployability (TDIU) is an element of all appeals of 
an increased rating per Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2010).  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) 
that an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is entitled to 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

Here, the Veteran has not submitted any evidence of 
unemployability and informed the 2010 examiner of an employment 
history without breaks.  While the Veteran's service-connected 
disabilities have an impact on his functional capacity, he has 
not contended, and the evidence of record does not demonstrate, 
that his service-connected disabilities either singly or jointly 
prohibit him from obtaining or maintaining all gainful employment 
for which his education and occupational experience would 
otherwise qualify him.  As the Veteran has reported remaining 
employed in the field and occupation of his choosing, the Board 
concludes that he has not raised a claim of entitlement to a TDIU 
rating and that referral for a TDIU rating is therefore not 
warranted.


ORDER

An initial disability rating in excess of 10 percent for the 
service-connected left hand disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


